Citation Nr: 0740912	
Decision Date: 12/28/07    Archive Date: 01/03/08

DOCKET NO.  01-04 494A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a heart disability 
(previously claimed as an irregular heartbeat secondary to 
being struck by lightning).  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel

INTRODUCTION

The veteran had active military service from August 1970 to 
June 1978 and from March 1979 to December 1994.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2000 rating decision of the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA) that, in relevant part, denied 
service connection for an irregular heartbeat.  

In September 2005, the Board remanded the case for further 
evidentiary development.  The case has now been returned for 
appellate review.  


FINDING OF FACT

The medical evidence does not show that the veteran's 
currently diagnosed heart disability is related to disease or 
injury in service, including the premature ventricular 
contractions.  


CONCLUSION OF LAW

A heart disability (previously claimed as an irregular 
heartbeat secondary to being struck by lightning) was not 
incurred in or aggravated by active military service, may not 
be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1131, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.303, 3.307, 3.309(a) (2007).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).  

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim:  
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra.  

The veteran filed his claim in June 1999, prior to the 
enactment of the VCAA.  In May 2002, February 2003, October 
2003, and September 2005 letters, the RO provided notice to 
the veteran regarding what information and evidence is needed 
to substantiate the claim for service connection, as well as 
what information and evidence must be submitted by the 
veteran, what information and evidence will be obtained by 
VA, and the need to advise VA of or submit any further 
evidence he had that pertained to the claim.  Notice 
consistent with the provisions of Dingess was provided to the 
veteran in a June 2006 letter.  The case was last adjudicated 
in a July 2007 supplemental statement of the case.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that has 
been associated with the claims file includes the veteran's 
service treatment records, post-service VA and private 
treatment records, VA examination reports and opinions, and 
the veteran's own statements.  Additionally, the veteran 
provided personal testimony at a hearing before the 
undersigned at the RO in June 2005.  Attempts were made to 
obtain records from Womeck Army Medical Center, Portsmouth 
Naval Hospital, Sewells Point Branch Medical Clinic and 
Sentara Bayside Hospital.  However, replies received from 
these facilities indicated that there were no records 
pertaining to the veteran available.  The veteran was advised 
of this in the July 2007 supplemental statement of the case.  
In this regard, the Board notes that treatment reports from 
these facilities are included with the veteran's service 
treatment records.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  He was an active participant in the 
claims process and he responded to VA's requests for 
information.  There is no additional notice that should be 
provided and there has been a complete review of all the 
evidence without prejudice to the veteran.  As such, there is 
no indication that there is any prejudice to the veteran 
by the order of the events in this case.  See Pelegrini, 
supra; Bernard v. Brown, 
4 Vet. App. 384 (1993).  Moreover, as the Board concludes 
below that the preponderance of the evidence is against the 
claim for service connection, any question as to an 
appropriate evaluation or effective date to be assigned is 
rendered moot.  Any error in the sequence of events or 
content of the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to 
the claimant.  See Sanders, supra.  Thus, any such error is 
harmless and does not prohibit consideration of this matter 
on the merits.  See Conway, supra; Dingess, supra; see also 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).  


Analysis

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).  

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2007).  Evidence of continuity of 
symptomatology from the time of service until the present is 
required where the chronicity of a condition manifested 
during service either has not been established or might 
reasonably be questioned.  38 C.F.R. § 3.303(b) (2007).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d) (2007).

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and hypertension or heart 
disease becomes manifest to a degree of 10 percent within one 
year from date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

The veteran contends that he was struck by lightning in 
approximately May 1978, and that following that event, he 
began to experience an intermittent irregular heart beat.  
His service treatment records do not document that he was 
struck by lightning; however, they do show that 
electrocardiograms (EKGs) in February 1988 and November 1989 
revealed premature ventricular contractions, and an EKG in 
May 1989 showed sinus bradycardia.  At his re-enlistment 
examination in December 1984, it was noted that his heart had 
an irregular rhythm, but he did not have a murmur.  His blood 
pressure at that time was 120/88.  He was advised to stop 
smoking and decrease his use of stimulants.  EKGs at other 
times, including in conjunction with his September 1994 
separation examination, showed the heart to be normal and he 
had a normal sinus rhythm.  His blood pressure at his 
separation examination was 128/88.  The service medical 
records are negative for any clinical findings attributable 
to heart disease, or any diagnoses of any cardiac 
disabilities, including hypertension or coronary artery 
disease.  

Private treatment records show that the veteran was seen in 
December 1999 for a two-day history of substernal chest pain 
and shortness of breath.  He was diagnosed with coronary 
artery disease.  

The veteran was afforded a VA examination in March 2006.  He 
gave a history of being struck by lightning in service, and 
that he subsequently developed premature ventricular 
contractions.  He stated that he was not trying to claim an 
abnormal EKG relating to coronary artery disease that was 
diagnosed in December 1999.  Clinical evaluation revealed 
that his blood pressure was 101/81, 152/90, and 124/81.  His 
pulse was 85.  An EKG was normal.  The diagnosis was coronary 
artery disease status post stent placement with premature 
ventricular contractions by history.  The examiner stated 
that they were as likely as not related to the lightning 
strike.  
The veteran was afforded another VA examination in May 2007, 
and his claims file was reviewed by the examiner.  The 
assessment was premature ventricular contractions and 
atherosclerotic coronary artery disease status post cardiac 
catheterization.  It was noted that an EKG in March 2006 
revealed sinus bradycardia with occasional premature 
ventricular contractions and sinus rhythm with no extra-
systole.  The examiner noted that there were numerous 
electrocardiograms in service which demonstrated occasional 
or isolated premature ventricular contractions.  However, 
these electrocardiograms did not demonstrate any acute 
changes consistent with heart disease.  The veteran had other 
multiple risk factors, including a significant smoking 
history, family history of coronary artery disease, and a 
history of hypercholesterolemia.  He concluded that the 
veteran's current heart disease was more likely related to 
these factors than to his military service.  He also 
concluded that the veteran's coronary artery disease was not 
related to the premature ventricular contractions that he 
experienced in service.  

Consequently, the Board finds that service connection for a 
heart disability (previously claimed as an irregular 
heartbeat secondary to being struck by lightning) is not 
warranted because there is no medical nexus relating the 
veteran's current heart disease to his military service, 
including the intermittent premature ventricular contractions 
that he experienced.  In this regard, the Board notes that 
the premature ventricular contractions do not constitute a 
disability for which service connection may be granted 
because they are a symptom rather than a disability.  The 
existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the 
Court's interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary 
and therefore the decision based on that interpretation must 
be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998).  

Additionally, the Board notes that the record does not 
establish that the veteran was diagnosed with coronary artery 
disease or hypertension within one year of his discharge from 
service, and continuity of symptomatology has not been 
sufficiently demonstrated.  Therefore, service connection is 
also not warranted for the claimed disability on a 
presumptive basis or on the basis of chronicity.  

While the veteran contends that his current heart disability 
is related to his period of active military service, in 
particular the premature ventricular contractions that he 
experienced in service his statements do not constitute 
competent evidence.  See Espiritu, supra.  He has not 
submitted medical statements to support his contention.  

For the reasons set forth above, the Board finds that the 
preponderance of the evidence is against the claim, and the 
appeal must therefore be denied.  38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  


ORDER

Service connection for a heart disability (previously claimed 
as an irregular heartbeat secondary to being struck by 
lightning) is denied.  



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


